
	
		II
		112th CONGRESS
		1st Session
		S. 587
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2011
			Mr. Casey (for himself,
			 Mr. Schumer, Mrs. Feinstein, Mrs.
			 Gillibrand, Mr. Lautenberg,
			 Mr. Whitehouse, Mr. Sanders, and Mr.
			 Cardin) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To amend the Safe Drinking Water Act to repeal a certain
		  exemption for hydraulic fracturing, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fracturing Responsibility and
			 Awareness of Chemicals Act or the FRAC
			 Act.
		2.Regulation of
			 hydraulic fracturing
			(a)Underground
			 injectionSection 1421(d) of
			 the Safe Drinking Water Act (42 U.S.C. 300h(d)) is amended by striking
			 paragraph (1) and inserting the following:
				
					(1)Underground
				injection
						(A)In
				generalThe term underground injection means the
				subsurface emplacement of fluids by well injection.
						(B)InclusionThe
				term underground injection includes the underground injection of
				fluids or propping agents pursuant to hydraulic fracturing operations relating
				to oil or gas production activities.
						(C)ExclusionThe
				term underground injection does not include the underground
				injection of natural gas for the purpose of
				storage.
						.
			(b)DisclosureSection
			 1421(b) of the Safe Drinking Water Act (42 U.S.C. 300h(b)) is amended by adding
			 at the end the following:
				
					(4)Disclosures of
				chemical constituents
						(A)In
				generalA person conducting hydraulic fracturing operations shall
				disclose to the State (or to the Administrator, in any case in which the
				Administrator has primary enforcement responsibility in a State), by not later
				than such deadlines as shall be established by the State (or the
				Administrator)—
							(i)before the
				commencement of any hydraulic fracturing operations at any lease area or a
				portion of a lease area, a list of chemicals intended for use in any
				underground injection during the operations (including identification of the
				chemical constituents of mixtures, Chemical Abstracts Service numbers for each
				chemical and constituent, material safety data sheets when available, and the
				anticipated volume of each chemical to be used); and
							(ii)after the
				completion of hydraulic fracturing operations described in clause (i), the list
				of chemicals used in each underground injection during the operations
				(including identification of the chemical constituents of mixtures, Chemical
				Abstracts Service numbers for each chemical and constituent, material safety
				data sheets when available, and the volume of each chemical used).
							(B)Public
				availabilityThe State (or the Administrator, as applicable)
				shall make available to the public the information contained in each disclosure
				of chemical constituents under subparagraph (A), including by posting the
				information on an appropriate Internet website.
						(C)Immediate
				disclosure in case of medical emergency
							(i)In
				generalSubject to clause (ii), the regulations promulgated
				pursuant to subsection (a) shall require that, in any case in which the State
				(or the Administrator, as applicable) or an appropriate treating physician or
				nurse determines that a medical emergency exists and the proprietary chemical
				formula or specific chemical identity of a trade-secret chemical used in
				hydraulic fracturing is necessary for medical treatment, the applicable person
				using hydraulic fracturing shall, upon request, immediately disclose to the
				State (or the Administrator) or the treating physician or nurse the proprietary
				chemical formula or specific chemical identity of a trade-secret chemical,
				regardless of the existence of—
								(I)a written
				statement of need; or
								(II)a
				confidentiality agreement.
								(ii)RequirementA
				person using hydraulic fracturing that makes a disclosure required under clause
				(i) may require the execution of a written statement of need and a
				confidentiality agreement as soon as practicable after the determination by the
				State (or the Administrator) or the treating physician or nurse under that
				clause.
							(D)No public
				disclosure requiredNothing in subparagraph (A) or (B) authorizes
				a State (or the Administrator) to require the public disclosure of any
				proprietary chemical
				formula.
						.
			
